Citation Nr: 0026498	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  95-20 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux, esophagitis, antral gastritis, duodenitis, and 
irritable bowel syndrome, claimed as a stomach disorder.  

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of viral gastroenteritis.  

3. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral shin splints.  

4. Entitlement to an effective date earlier than December 3, 
1997, for the award of a total (100 percent) schedular 
rating for post-traumatic stress disorder (PTSD).  






REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran, his daughter, and his former spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
April 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for residuals of 
viral gastroenteritis was denied in an August 1972 rating 
action.  He was notified of the decision, and did not perfect 
an appeal; under the law, the decision became final.  The 
present appeal, with respect to residuals of viral 
gastroenteritis, as well as service connection for 


gastroesophageal reflux, esophagitis, antral gastritis, 
duodenitis, and irritable bowel syndrome, claimed as a 
stomach disorder, arises from a March 1995 rating decision in 
which the RO denied the veteran's claims.  The veteran filed 
an NOD in April 1995, and the RO issued an SOC in May 1995.  
The veteran filed a substantive appeal in July 1995.  
Supplemental statements of the case (SSOC) were issued in 
January and November 1999.  

The veteran's claim for service connection for bilateral shin 
splints was denied in a January 1993 rating action.  He was 
notified of the decision and did not perfect an appeal; under 
the law, the decision became final.  The present appeal 
arises from a February 1998 rating action, which determined 
that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for 
bilateral shin splints.  The veteran filed an NOD in October 
1998, and the RO issued an SOC in January 1999.  The veteran 
filed a substantive appeal in March 1999.  In August 1999, 
the veteran, along with his daughter and ex-wife, testified 
before a Hearing Officer at the VARO in Philadelphia.  An 
SSOC was issued in November 1999.

The Board notes, with respect to the issues associated with 
the veteran's stomach complaints, that the veteran had 
originally perfected an appeal for residuals of viral 
gastroenteritis claimed as secondary to herbicide exposure.  
In a January 1999 decision by a Decision Review Officer 
(DRO), the issue on appeal appeared to have been reworded as 
that for gastroesophageal reflux, esophagitis, antral 
gastritis, duodenitis, and irritable bowel syndrome, claimed 
as a stomach disorder, secondary to herbicide exposure.  In 
February 1999, the veteran withdrew his theory of entitlement 
to service connection based upon herbicide exposure, and 
requested that his claim be considered strictly for direct 
service connection.  In this respect, we now find that what 
is properly on appeal before us is difficult to discern, 
given that the veteran continues to complain of symptoms 
associated with residuals of viral gastroenteritis.  
Therefore, for the purposes of judicial expediency, and 
without prejudice to the veteran, the Board will proceed 
forward not only with the apparent developed claim on appeal 
of gastroesophageal reflux, esophagitis, antral gastritis, 
duodenitis, and irritable bowel syndrome, claimed as a 
stomach disorder; but also on the issue of whether new and 
material evidence has been presented to reopen the veteran's 
claim for service connection for residuals of viral 
gastroenteritis.  

The Board notes that the veteran had also perfected an appeal 
with respect to service connection for PTSD.  In a November 
1996 rating action, the RO granted that claim, and found the 
PTSD to be 50 percent disabling, with an effective date from 
July 1994.  The veteran appealed the rating, and, in a 
subsequent October 1999 rating decision, the RO awarded the 
veteran a total (100 percent) schedular rating for PTSD, 
effective from December 1997.  Since the grant of a total 
rating was not made effective from July 1994, the increased 
rating issue as to PTSD remains in appellate status for the 
period prior to December 1997.  This issue will be considered 
by the RO in conjunction with the issue as to the effective 
date of the veteran's total schedular rating for PTSD, as 
discussed in the remand section of this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. No medical opinion of record has related the veteran's 
gastroesophageal reflux, esophagitis, antral gastritis, 
duodenitis, or irritable bowel syndrome to his active 
service.  

3. Service connection for viral gastroenteritis was denied in 
an August 1972 rating decision; the veteran did not appeal 
the decision and, under the law, it became final.  

4. The evidence introduced into the record, since the August 
1972 rating decision which denied service connection for 
residuals of viral gastroenteritis, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

5. Service connection for bilateral shin splints was denied 
in a January 1993 rating decision; the veteran did not 
appeal the decision and, under the law, it became final.  

6. The evidence introduced into the record, since the January 
1993 rating decision which denied service connection for 
bilateral shin splints, does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for irritable bowel syndrome, 
gastroesophageal reflux, esophagitis, antral gastritis or 
duodenitis, claimed as a stomach disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The evidence submitted since the previous final denial of 
the veteran's claim of entitlement to service connection 
for viral gastroenteritis is not new and material, and the 
claim as to that issue is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

3. The evidence submitted since the previous final denial of 
the veteran's claim of entitlement to service connection 
for bilateral shin splints is not new and material, and 
the claim as to that issue is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, during a pre-induction medical examination in October 
1969, there were no complaints or findings of shin splints.  
With respect to a stomach disorder, the veteran noted, in a 
Report of Medical History, that he suffered from a nervous 
stomach.  Upon clinical evaluation, no finding of a stomach 
disorder was noted.  

During the course of the veteran's active military service, 
he was treated in September 1970 for stomach cramps.  The 
examiner reported a lack of nausea, vomiting, diarrhea, 
constipation, or changes in the veteran's stools.  In January 
1971, the veteran was treated for shin splints, and placed on 
medical profile for three weeks the following month.  In 
August 1971, he was treated for diarrhea and stomach cramps.  
He was noted on clinical evaluation to have slight epigastric 
pain.  The examiner's diagnostic impression included 
diarrhea, with the veteran being treated with Kaopectate.  In 
December 1971, he sought treatment complaining of nausea, 
headaches, and general malaise.  He also complained of 
suffering from diarrhea and stomach cramps.  The examiner's 
diagnosis was viral gastroenteritis.  The treatment plan 
included Kaopectate, and the veteran was restricted to his 
quarters for 48 hours.  In April 1972, the veteran was 
medically examined for purposes of separating from military 
service.  There were no complaints or findings of shin 
splints, residuals of his viral gastroenteritis, or a stomach 
disorder.  

Thereafter, in June 1972, following his release from active 
service, the veteran filed a claim seeking service connection 
for a stomach disorder.  In July 1972, he was medically 
examined for VA purposes.  The examiner noted that the 
veteran had no present gastrointestinal complaints.  The 
diagnosis was hemorrhoids and history of diarrhea, with no 
ova or parasites found.  In an August 1972 rating decision, 
the veteran was denied service connection for residuals of 
viral gastroenteritis.  

In July 1981, the veteran filed a claim for bilateral shin 
splints.  In August 1981, the RO denied the veteran's claim, 
noting that the veteran's service medical records reflected 
treatment for shin splints only in January 1971, with no 
subsequent finding of the disorder at separation.  

Subsequently, in June and July 1992, the veteran submitted to 
the RO two statements onVA Form 21-4138 (Statement in Support 
of Claim).  He reported that he was walking a great deal 
because he did not own a car, and therefore, had suffered 
from a reoccurrence of his shin splints.  He also noted that 
he had had to drink runoff mountain water from low lying 
streams while in Vietnam, and that this water had been 
tainted with herbicides.  As a result, the veteran contended, 
he had suffered from diarrhea, and had, after service, been 
treated for an intestinal disorder, sometime around 1980, by 
Richard Patragnoni, D.O.  He also reported having been told 
that he had undergone experimental endurance training while 
at Fort Dix in July 1970.  

In August 1992, the RO received a statement from Dr. 
Patragnoni's office, noting that the veteran's name was not 
on file.  

In September 1992, the RO received medical records from the 
VA Medical Center (VAMC) in Philadelphia, dated in June 1991 
and June 1992.  These records reflected the veteran's 
treatment for polysubstance and alcohol abuse, and complaints 
of bilateral shin pain.  In October 1992, the RO received a 
VAMC Philadelphia discharge summary, dated from July to 
August 1992.  The veteran was noted to have been treated for 
polysubstance abuse.  Also that month, October 1992, Dr. 
Patragnoni informed the RO that the veteran had been treated 
in 1978 for general medical care, but his records were no 
longer available.  

In November 1992, the veteran underwent VA medical 
examination.  The examiner reported that the veteran did not 
suffer from any acute or chronic medical illness.  

In a January 1993 rating action, the RO denied the veteran's 
claim for service connection for shin splints, noting that he 
had failed to report for a VA medical examination.  The 
veteran was notified of the RO's decision by letter dated 
that same month, January 1993.  

In May 1993, the veteran submitted to the RO a statement, 
dated in April 1993, in which he reiterated his contention 
that he drank contaminated stream water in Vietnam, although 
he wasn't positive that the water had been contaminated with 
herbicides.  The veteran also reported that his shin splints 
only acted up when he was forced to walk instead of driving 
his car.  In July 1993, the RO received a statement from 
veteran, dated in June 1993, in which he noted that he had 
been an alcoholic and a drug addict for 20 years, and that he 
had not seen a doctor during that period.  

In July 1994, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed claims for service connection, inter alia, for 
a stomach disorder and shin splints.  In August 1994, the RO 
received a VAMC Philadelphia discharge summary, dated from 
July to August 1994.  The summary noted the veteran's 
treatment for continued polysubstance abuse, PTSD, and an 
upper respiratory infection.  

In a March 1995 rating action, the RO denied, inter alia, the 
veteran's claim for service connection for residuals of viral 
gastroenteritis, claimed as due to herbicide exposure.  

In October 1995, the RO received additional evidence from the 
veteran in support of his claims.  A statement from the 
veteran's daughter, dated in September 1995, noted that the 
veteran had complained of pain in his legs, and of problems 
with shin splints.  In addition, the RO received a medical 
report from Andrew Jensen, Ph.D., of Family and Psychological 
Services, dated in July 1995.  Dr. Jensen's diagnosis, 
following an evaluation of the veteran for PTSD, included an 
Axis III finding of severe stomach problems of unknown 
origin, and shin splints.  

That same month, October 1995, the veteran was medically 
examined for VA purposes.  The examiner noted the veteran's 
reported history of shin splints, and indigestion and 
excessive acidity since 1973 with heartburn and frequent 
diarrhea.  On clinical evaluation, the veteran's abdomen 
revealed no organomegaly, masses or tenderness, and 
extremities were within normal limits.  The examiner's 
diagnosis was history of shin splints, not bothersome to 
veteran at that time; and possible hiatal hernia with history 
of gastric reflux, with findings on gastrointestinal (GI) 
series of moderate reflux with moderate reflux esophagitis, 
some erosive antral gastritis and duodenitis.  

In March 1996, the RO received a VAMC Philadelphia discharge 
summary, dated in October 1994.  The summary noted the 
veteran's treatment for polysubstance and alcohol abuse.  

Thereafter, in October 1996, the RO received a statement from 
the veteran, dated in September 1996.  The veteran reported 
having suffered from shin splints since his training at Fort 
Benning, GA, and that he had been instructed to limit the use 
of his legs as much as possible.  He noted that he had been 
very active prior to entering service, and never suffered any 
pain with his legs.  The veteran reported suffering from shin 
splint pain daily.  He also reiterated his previous 
contentions with respect to his stomach disorder and its 
relationship to service.  

Also in October 1996, the RO received a statement from the 
veteran, dated that same month, in which he noted that, 
during his VA medical examination in October 1995, he had not 
reported to the examiner that his legs were not bothering 
him.  The veteran indicated that he still experienced pain in 
both his legs.  In addition, he submitted a VAMC Philadelphia 
medical record, dated in February 1996, which reflected his 
treatment for bilateral shin splints.  The record also 
reflected that
X-rays of the veteran's knees, tibia/fibula, and ankles had 
been negative.  

In February 1997, the RO received a VAMC Perry Point 
discharge summary, dated in September 1994.  This record 
reflected that, upon clinical evaluation, the veteran was 
noted, inter alia, to have a normal gait, and his abdomen was 
found to be soft and nontender, with bowel sounds normal.  
The diagnosis at that time was drug abuse and alcohol 
dependency.  

In April 1997, the veteran submitted VAMC Philadelphia 
medical records, dated from October 1995 to June 1996, as 
well as duplicate civilian and service medical records.  In 
particular, the veteran underwent an upper GI series in 
October 1995, the results of which were reported in his 
October 1995 VA examination report.  In addition, the veteran 
was noted to have been treated for bilateral leg pain in 
January, February, and May 1996.  He reported a 25-year 
history of leg pain.  Diagnoses included chronic tenderness 
of the tibia bilaterally, as well as periostitis.  

Thereafter, the RO received a copy of a statement from the 
veteran's former spouse, dated in November 1997.  She noted, 
in particular, that she had been married to the veteran from 
1963 to 1975, and that, prior to his induction into military 
service, he had not suffered from shin splints or a stomach 
disorder.  The RO also received a copy of a medical 
evaluation from Dr. Jensen, dated in October 1997.  The 
evaluation report, which noted an assessment of the veteran's 
PTSD symptomatology, reflected an Axis III finding of shin 
splints and severe stomach problems.  

That same month, November 1997, the veteran again underwent a 
VA medical examination.  He reported multiple stomach 
problems, to include stomach pain, bloating, and diarrhea, 
and also indicated that he was on a proton pump inhibitor 
type of drug and also a psyllium product.  The examiner noted 
that a barium enema in September 1997 had been normal but 
showed gallstones.  Clinical evaluation of the veteran was 
within normal limits, and the examiner's diagnosis was 
irritable bowel syndrome, in addition to gastroesophageal 
reflux, esophagitis, antral gastritis and duodenitis, 
demonstrated on GI series in October 1995.  

In January 1998, the veteran submitted to the RO duplicative 
medical records and supportive lay statements.  In May 1998, 
the RO received an additional statement from the veteran's 
ex-wife, dated in March 1998.  She reported that, since the 
veteran's discharge from active service, he had suffered 
several occurrences of shin splints on a weekly basis which 
had caused him much pain and discomfort.  She also noted that 
she and the veteran had discussed many times his going to see 
a doctor about his bilateral leg problem, but that, in the 
end, the veteran had felt that there was nothing that 
medically could be done except to use pain medications and 
stay off his feet.  It was also noted that the veteran was 
given a pair of support hosiery, but that this did nothing to 
ease his pain.  

In October 1998, the veteran submitted a statement to the RO, 
in which he noted that he had complained of shin splint pain 
after his initial treatment for the disorder, but that these 
complaints had not been noted in his service medical records.  
In addition, the veteran submitted copies of pages from The 
Merck Manual pertaining to shin splints.  In particular, 
symptoms, treatment, and etiology of the condition were 
noted.  

Thereafter, the RO received VAMC Philadelphia medical 
records, dated from June 1997 to November 1998.  These 
records reflected the veteran's treatment for PTSD.  

In February 1999, the veteran submitted a VA Form 9 (Appeal 
to Board of Veterans' Appeals), in which he contended that VA 
should have provided him with a gastrointestinal examination 
in 1972 when he originally filed his claim for a stomach 
disorder.  Subsequently, the veteran submitted additional 
statements in support of his claim, reiterating previously 
made contentions.  

In July 1999, the RO received a medical evaluation from Dr. 
Jensen, dated in June 1999.  The evaluation report, which 
noted an assessment of the veteran's PTSD symptomatology, 
again reflected an Axis III finding of shin splints and 
severe stomach problems.  That same month, July 1999, the RO 
received VAMC Philadelphia medical records, dated in May and 
June 1999.  These records reflected the veteran's treatment 
and diagnosis for medial tibial stress syndrome/bilateral 
shin splints, and recurring shin splints with heel pain.  

In August 1999, the RO received a statement from the veteran, 
in which he reiterated previously made contentions regarding 
the pain in his legs and his stomach, with the veteran again 
noting that his stomach problems began while he was in 
service in Vietnam.  

Also in August 1999, the veteran, his daughter, and his ex-
wife testified before a Hearing Officer at the VARO in 
Philadelphia.  With respect to his shin splints, the veteran 
reported that he underwent intense and excessive training 
following his induction into the Army.  He then came down 
with shin splints and was given a medical profile and put on 
crutches for three weeks.  While in Vietnam, the veteran 
testified that he didn't remember having any problems with 
his legs, just a little soreness, but indicated that he 
hadn't been as active in Vietnam as he was following his 
release from active service.  In addition, the veteran 
testified that his shin splints flared up in 1973 and 1974 
when he was without a car, and that he hadn't filed a claim 
until 1981 because the pain at that point became a 
significant problem.  

With respect to his stomach disorder, the veteran reported 
that he had been medically evacuated from the jungle with 
severe diarrhea.  He stated that he was given medication 
while in Vietnam, and that, upon returning home, he continued 
to suffer from cramping and diarrhea.  The veteran also 
testified that he did not seek medical attention after he 
separated from service because of his mental and physical 
state.  In addition, the veteran testified that he still 
suffered from stomach upset and diarrhea, and took antacids.  
The veteran's daughter testified that, since she could 
remember, the veteran had complained of chronic stomach 
problems.  The veteran's former spouse also testified that 
the veteran had complained of stomach upset and diarrhea on 
several different occasions.  

Thereafter, the RO received VAMC Philadelphia medical 
records, dated from February 1999 to September 1999.  These 
records noted the veteran's complaints and treatment for shin 
splints.  In particular, the veteran reported suffering from 
chronic bilateral tibial pain for 25 to 30 years.  A 
neurological test in March 1999 was reported within normal 
limits, and the examiner noted that the veteran's symptoms 
were probably due to bilateral shin splints.   




II.  Analysis

A.  Service Connection

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1999).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Following a review of the evidence and applicable 
regulations, the Board finds the veteran has not submitted a 
well grounded claim for gastroesophageal reflux, esophagitis, 
antral gastritis, duodenitis, and/or irritable bowel 
syndrome, claimed as a stomach disorder.  In reaching this 
conclusion, we note the veteran was treated in service for 
viral gastroenteritis in August and December 1971.  At 
separation, there were no complaints or findings of 
gastroesophageal reflux, esophagitis, antral gastritis, 
duodenitis, and/or irritable bowel syndrome.  Following 
service, the veteran underwent a VA medical examination in 
July 1972 and was noted to report no stomach complaints.  The 
first documented post-service treatment for stomach pain was 
in June 1991, and the veteran reported that he had abused 
drugs and alcohol for 20 years.  In October 1995, an upper GI 
series revealed gastroesophageal reflux, esophagitis, antral 
gastritis, and duodenitis.  Subsequently, on VA examination, 
the veteran was diagnosed with irritable bowel syndrome.  No 
medical professional has linked these findings to the 
veteran's active service period.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, the veteran's service 
medical records do not reflect treatment for gastroesophageal 
reflux, esophagitis, antral gastritis, duodenitis, and/or 
irritable bowel syndrome.  Furthermore, the diagnoses of 
these disorders weres made more than 20 years following 
service, and no medical examiner has linked those disorders 
to the veteran's period of active service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  Here, as noted above, the first 
documented findings of gastroesophageal reflux, esophagitis, 
antral gastritis, duodenitis, and/or irritable bowel syndrome 
occurred more than 20 years after service, and there is no 
medical opinion of record linking these disorders to the 
veteran's period of active service.  See McManaway v. West, 
13 Vet.App. 60, 66 (1999), noting that, even where a veteran 
asserts continuity of symptomatology since service, medical 
evidence is required to establish "a nexus between the 
continuous symptomatology and the current claimed condition . 
. . ."  Thus, the veteran cannot, in this case, establish 
service connection through 38 C.F.R. § 3.303(b).  

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of any complaints 
of gastroesophageal reflux, esophagitis, antral gastritis, 
duodenitis, and/or irritable bowel syndrome during service or 
at separation; the number of years between service and the 
first documented post-service treatment for these disorders, 
the veteran's documented long-standing alcohol abuse, and the 
lack of medical nexus evidence linking the disorders to 
active service, the veteran has not satisfied the threshold 
requirement for a well-grounded claim as set forth by the 
Court in Caluza, above.  See Clyburn v. West, 12 Vet.App. 
296, 301 (1999), holding that continued complaints of pain 
after service do not suffice to establish a medical nexus, 
where the issue at hand is of etiology, and requires medical 
opinion evidence.  Although the veteran is competent to 
testify about the pain he has experienced since service, he 
is not competent to testify as to the medical causation or 
etiology of his current conditions.  

The Board concludes, therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for gastroesophageal reflux, 
esophagitis, antral gastritis and duodenitis, and/or 
irritable bowel syndrome, claimed as a stomach disorder, 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  See also Rose v. West, 11 Vet.App. 169, 
171-72 (1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

The veteran has been very specific in asserting that he 
suffers from gastroesophageal reflux, esophagitis, antral 
gastritis, duodenitis, and/or irritable bowel syndrome, and 
that these are related to service.  While the Board does not 
doubt the sincerity of these contentions, our decision as to 
medical causation of disability must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's gastroesophageal reflux, 
esophagitis, antral gastritis, duodenitis, and/or irritable 
bowel syndrome, are related to service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, and that of his daughter and 
his former spouse, because, as lay persons, they are not 
competent to offer medical opinions.  See, e.g., Voerth v. 
West, 13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet. App. 
507, 510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 
(Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for gastroesophageal reflux, esophagitis, antral 
gastritis, duodenitis, and/or irritable bowel syndrome, 
claimed as a stomach disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
gastroesophageal reflux, esophagitis, antral gastritis, 
duodenitis, and/or irritable bowel syndrome, claimed as a 
stomach disorder, must be denied.  See Epps v. Gober, supra.

B.  New and Material Evidence

The veteran was previously denied service connection for 
residuals of viral gastroenteritis in an August 1972 rating 
decision.  He did not file an appeal, and the decision became 
final.  In addition, he was denied service connection for 
bilateral shin splints in a January 1993 rating decision.  He 
also did not file an appeal from that rating, and the 
decision became final.  In order to reopen his claims, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108.

Because the appeals as to these issues do not arise from 
original claims, but rather come from attempts to reopen 
claims which were previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Prior to our discussion of the evidence which has 
been submitted since the August 1972 and January 1993 RO 
decisions, we must first note that the Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claims of service connection 
for residuals of viral gastroenteritis and bilateral shin 
splints, is that which has been submitted since the RO 
entered its decisions on these matters in August 1972 and 
January 1973, respectively.  

Evidence submitted since the final RO decisions entered in 
1972 and 1993 includes:

1. VAMC Philadelphia medical records, dated from June 
1991 to September 1999.  
2. VAMC Perry Point discharge summary, dated in 
September 1994.  
3. Reports of VA examination, dated in November 1992, 
October 1995, and November 1997.  
4. Lay statements from the veteran's daughter and ex-
wife, dated in September 1995, November 1997, and 
May 1998.  
5. Medical reports from Andrew Jensen, Ph.D., dated in 
July 1995, October 1997, and June 1999.  
6. Transcript of personal hearing dated in August 
1999.  
7. Copies of pages from The Merck Manual with respect 
to shin splints.  
8. Veteran's written statements.  

With respect to the issue of residuals of viral 
gastroenteritis, after a review of the record, the Board 
finds that none of the evidence added to the file since 
August 1972 constitutes new and material evidence sufficient 
to warrant reopening the veteran's claim.  In reaching this 
conclusion, we note that none of the medical records, which 
document the first post-service complaints of stomach pain 
more than 20 years after the veteran separated from the 
military service, relate the veteran's complaints of chronic 
diarrhea and cramping to active duty.  In addition, none of 
the VA examiners who examined the veteran related any of his 
gastrointestinal complaints to active service.  The remaining 
evidence, while new, provides no competent medical nexus 
evidence between the veteran's current gastrointestinal 
complaints and active service.  

With respect to the issue of shin splints, after a review of 
the record, we also find that none of the evidence added to 
the file since January 1993 constitutes new and material 
evidence sufficient to warrant reopening the veteran's claim.  
In reaching this conclusion, we note that VAMC Philadelphia 
medical records document the veteran as suffering from 
bilateral shin splints.  On VA examination, the veteran gave 
a history of shin splints in service, and as having suffered 
from leg pain since that time.  We are cognizant that the 
first documented post-service complaint for bilateral leg 
pain was in 1991, almost 20 years after the veteran separated 
from active service.  In addition, in none of the evidence of 
record is there a medical opinion relating the veteran's 
current diagnosis of shin splints to his active duty period, 
or to the original diagnosis in service.  

As noted above, even where a veteran asserts continuity of 
symptomatology since service, competent medical evidence, 
i.e., medical opinion evidence, is required to establish a 
nexus between the continuous symptomatology and the current 
claimed condition.  See McManaway, Clyburn, supra.  Thus, the 
veteran's continued complaints of pain after service do not 
suffice to establish a medical nexus, nor do medical records 
noting a current diagnosis or the veteran's report of 
suffering leg or stomach pain since service.  Therefore, none 
of the evidence submitted by the veteran since his previous 
final decisions, denying service connection for residuals of 
viral gastroenteritis or bilateral shin splints, is 
sufficient to reopen his claims.  


Furthermore, with respect to the veteran's lay assertions, as 
well as those of his daughter and ex-wife, documented in 
statements and personal hearing testimony, although they are, 
no doubt, sincerely felt, they do not constitute competent 
medical evidence sufficient to reopen a claim.  See Voerth, 
Bostain, Routen, supra.  

In summary, the Board finds that the evidentiary items of 
record with respect to both claims are not new and material, 
based upon the fact that they do not bear directly and 
substantially upon the specific matter under consideration, 
as required by 38 C.F.R. § 3.156(a).  That is, competent 
medical evidence has not been presented relating the 
veteran's current stomach complaints or bilateral shin 
splints to service.  We note that none of the medical 
evidence received since the previous final rating decisions 
in 1972 or 1993, changes the previous analysis in any way.  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above (e.g., a lack of medical nexus 
evidence), the newly submitted evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Bostain, supra.  We thus conclude 
that new and material evidence to reopen the veteran's claims 
for residuals of viral gastroenteritis and bilateral shin 
splints has not been presented.  

We are further aware that the veteran's service 
representative, during the August 1999 personal hearing, 
requested that the veteran be afforded a VA examination, so 
that a medical expert could opine as to the etiology of the 
veteran's currently diagnosed shin splints.  The Court of 
Appeals for Veterans Claims, however, has held that, unless 
or until a finally denied claim has been reopened upon the 
submission of new and material evidence under 38 U.S.C.A. 
§ 5108, there is no well-grounded claim pending, and hence no 
duty to assist.  See Counts v. Brown, 6 Vet.App. 473, 481 
(1994) (Farley, J., concurring).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claims of 
entitlement to service connection for residuals of viral 
gastroenteritis and bilateral shin splints, the claims may 
not be reopened.  


ORDER

1. Entitlement to service connection for gastroesophageal 
reflux, esophagitis, antral gastritis, duodenitis, and 
irritable bowel syndrome, claimed as a stomach disorder, 
is denied.  

2. New and material evidence has not been presented to reopen 
the veteran's claim for service connection for residuals 
of viral gastroenteritis, and the claim is denied.  

3. New and material evidence has not been presented to reopen 
the veteran's claim for service connection for bilateral 
shin splints, and the claim is denied.


REMAND

As noted previously, the RO, by a rating decision in October 
1999, granted the veteran a total (100 percent) schedular 
rating for his service-connected PTSD.  In March 2000, the 
veteran filed an NOD as to the effective date of the award.  
See Introduction, supra.  It does not appear from the record, 
however, that an SOC addressing this claim has been furnished 
to the veteran.  In situations such as this, the Court has 
held that the Board should remand, rather than refer, the 
matter to the RO for the issuance of an SOC.  See, e.g., 
Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).

On remand, the RO should reexamine the veteran's claim to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the veteran's request for an earlier effective date, or the 
NOD is withdrawn.  See 38 C.F.R. § 19.26 (1999).  If, and 
only if, a timely substantive appeal is received, then this 
claim should thereafter be certified to the Board for 
appellate review.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (1999).

For the reasons stated, this issue is REMANDED to the RO for 
the following action:

The RO should reexamine the veteran's claim for 
an earlier effective date of his grant of a total 
(100 percent) schedular rating for PTSD (to 
include whether he should have been assigned a 
rating higher than 50 percent from July 1994 to 
December 1997), to determine whether additional 
development or review is warranted.  If no 
preliminary action is required, or when it is 
completed, the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the benefits 
sought on appeal, or the NOD is withdrawn.  
However, the claim should be certified to the 
Board for appellate review if, and only if, a 
timely substantive appeal is received.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

